DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTRIC DRIVE UNIT AND METHOD OF GEAR SHAFT AND ROTOR SHAFT WITH THREE BEARINGS AND LOCK NUT WITH CHANNELS ON OUTER EDGE”.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1,14,15,17 are rejected under 35 U.S.C 102 (a)(1) and USC 102 (a)(2) as being unpatentable over Dellal et al. (US PG PUB 20190006923 Fig.1B Prior Art hereinafter “Dellal”). 
Re-claim 1, Dellal discloses a method of assembling an electric drive unit (Fig.1b) having a first bearing (104), a second bearing (108), and a third bearing (110) comprising: 
Providing a rotor shaft (100) having a first end (annotated Fig.1b) and a second end (annotated Fig.1b), and comprising a first region (annotated Fig.1b)  from the first end (annotated Fig.1b) to a first shoulder (annotated Fig.1b), and a second region (annotated Fig.1b)  (100) extending from the second end (annotated Fig.1b) to a second shoulder (annotated Fig.1b); 
Providing a gear shaft (106) having a third end (annotated Fig.1b), a fourth end (annotated Fig.1b), and comprising a third region (annotated Fig.1b) from the third end (annotated Fig.1b) to a third shoulder(annotated Fig.1b), and a fourth region (annotated Fig.1b)  (annotated Fig.1b)from the fourth end to a fourth shoulder (annotated Fig.1b); 
Positioning the second region of the rotor shaft (100, see Fig.1b) into the  first bearing (104) such that the first bearing (104)is adjacent the second shoulder (annotated Fig.1b); 
Positioning the third region of the gear shaft (106) into the  second bearing (108) such that the second bearing (annotated Fig.1b) is adjacent the third shoulder(annotated Fig.1b, see Fig.1b); 
Positioning the fourth region (annotated Fig.1b) of the gear shaft 106) into the third  bearing (110) such that the second bearing is adjacent the fourth shoulder(annotated Fig.1b);
Positioning the first region (annotated Fig.1b) of the rotor shaft into  the fourth end (annotated Fig.1b) of the gear shaft (106, region is within); such  that the fourth end (annotated Fig.1b) of the gear shaft (annotated Fig.1b) is adjacent the first shoulder (annotated Fig.1b); 
and wherein the third bearing (110) supports the rotor shaft (annotated Fig.1b, the bearing is around both shafts and supports both) and the gear shaft (annotated Fig.1b).  

    PNG
    media_image1.png
    583
    952
    media_image1.png
    Greyscale

Re-claim 14, Dellal discloses the method of  claim 1, wherein the rotor shaft (100) further defines a pilot journal (annotated Fig.1b) in the first region (annotated Fig.1b), wherein the gear shaft (106) defines a pilot bore (annotated Fig.1b) in the fourth region (annotated Fig.1b) and wherein the pilot journal and pilot bore bear against each other (106 and 100 are attached to each other and interconnected, see annotated Fig.1b).  
Re-claim 15, Dellal discloses a method of assembling an electric drive unit (Fig.1b) having a first bearing (104), a second bearing (108), and a third bearing (110) comprising: 
Providing a rotor shaft (100) having a first end (annotated Fig.1b) and a second end (annotated Fig.1b), and comprising a first shoulder near the first end (annotated Fig.1b)  from the first end (annotated Fig.1b) (annotated Fig.1b), and a second shoulder near (annotated Fig.1b,100) the second end (annotated Fig.1b, annotated Fig.1b); 
Providing a gear shaft (106) having a third end (annotated Fig.1b), and a fourth end (region, annotated Fig.1b), and comprising a third shoulder near (annotated Fig.1b) the third end (annotated Fig.1b), and a fourth shoulder (annotated Fig.1b) near the fourth end (annotated Fig.1b); 
Positioning the second end of the rotor shaft (100, see Fig.1b) into the  first bearing (104) such that the first bearing (104) is adjacent the second shoulder (annotated Fig.1b); 
Positioning the third end of the gear shaft (106) into the  second bearing (108) such that the second bearing (annotated Fig.1b) is adjacent the third shoulder(annotated Fig.1b, see Fig.1b); 
Positioning the fourth end (region, annotated Fig.1b) of the gear shaft 106) into the third  bearing (110) such that the second bearing is adjacent the fourth shoulder(annotated Fig.1b);
Positioning the first end (region, annotated Fig.1b) of the rotor shaft into  the fourth end (annotated Fig.1b) of the gear shaft (106, region is within); such  that the fourth end (annotated Fig.1b) of the gear shaft (annotated Fig.1b) is adjacent the first shoulder (annotated Fig.1b); 
and wherein the third bearing (110) supports the rotor shaft (annotated Fig.1b, the bearing is around both shafts and supports both) and the gear shaft (annotated Fig.1b).  
Re-claim 17, Dellal discloses the method of claim 15, wherein the rotor shaft (100) further defines a pilot journal (annotated Fig.1b) in the first end (region, annotated Fig.1b), wherein the gear shaft (106) defines a pilot bore (annotated Fig.1b) in the fourth end (region, annotated Fig.1b) and wherein the pilot journal and pilot bore bear against each other (106 and 100 are attached to each other and interconnected, see annotated Fig.1b).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4,13,16,18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Dellal as applied to claim 1 above and in further view of Mogi et al. (US PG Pub 20040130224                                      ). 
Re-claim 2, Dellal discloses the method of claim 1 above. 
Dellal fails to explicitly teach wherein the rotor shaft comprises a fifth region within the first region defining a first spline connector and wherein the gear shaft comprises a sixth region within the gear shaft defining a second spline connector, and wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft includes positioning the fifth region into the sixth region and forming a spline connection.  
However, Mogi teaches wherein the rotor shaft (annotated fig.1 below) comprises a fifth region (annotated fig.1 below)  within the first region defining a first spline connector and wherein the gear shaft comprises a sixth region within the gear shaft (fig.1 below) defining a second spline connector (annotated fig.1 below), and wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft includes positioning the fifth region (annotated fig.1 below) into the sixth region and forming a spline connection( (10a, spline portion, P [0070], annotated fig.1 below).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor shaft and gear shaft interfaces disclosed by Della the rotor shaft comprises a fifth region within the first region defining a first spline connector and wherein the gear shaft comprises a sixth region within the gear shaft defining a second spline connector, and wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft includes positioning the fifth region into the sixth region and forming a spline connection as suggested by Mogi to couple both shafts and transmit torque using male and female spline connection (Mogi, P [0070]).

    PNG
    media_image2.png
    857
    944
    media_image2.png
    Greyscale

Re-claim 3, Dellal discloses the method of claim 2 above. 
Dellal fails to explicitly teach wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft further includes interfacing the second spline connector with the first spline connector.
However, Mogi teaches wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft (annotated Fig.1) further includes interfacing the second spline connector with the first spline connector (10a, spline portion, P [0070], annotated fig.1 below).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor shaft and gear shaft interfaces disclosed by Della wherein positioning the first region of the rotor shaft into the fourth end of the gear shaft further includes interfacing the second spline connector with the first spline connector as suggested by Mogi to couple both shafts and transmit torque using male and female spline connection (Mogi, P [0070]).

    PNG
    media_image3.png
    601
    668
    media_image3.png
    Greyscale

Re-claim 4, Dellal discloses the method of claim 1 above. 
Dellal discloses disposing a spring on an opposite side (annotated Fig.1b) of the first bearing from the first shoulder (annotated Fig.1b).  
	Dellal fails to explicitly disclose the spring is a wave spring. 
	However, Mogi discloses the spring is a wave spring (82, 81).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first bearing and spring disclosed by Dellal wherein spring is a wave spring as suggested by Mogi to provide gearing needs distribute radial forces acting on the bearings prevent vibrations and provide elastic device to propagate vibration and reduce stress on the components (Mogi, P [0053]).
Re-claim 13, Dellal discloses the method of claim 4 above. 
Dellal discloses disposing further comprising axial preloading of the first bearing (spring holding first spring in Fig.1 provides loading) using the wave spring (spring of fig.1b showing by 104 is preloaded and is tensioned) a spring on an opposite side (annotated Fig.1b) of the first bearing from the first shoulder (annotated Fig.1b).  
Re-claim 16, Dellal discloses the method of claim 15 above. 
Dellal fails to explicitly teach wherein positioning the first end of the rotor shaft into the fourth end of the gear shaft further comprises interfacing the rotor shaft with the gear shaft via a spline connection.  
However, Mogi teaches wherein positioning the first end of the rotor shaft (60) into the fourth end of the gear shaft (10) comprises interfacing the rotor shaft with the gear shaft (10) via a spline connection (10a, spline portion, P [0070]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor shaft and gear shaft interfaces disclosed by Dellal wherein positioning the first end of the rotor shaft into the fourth end of the gear shaft further comprises interfacing the rotor shaft with the gear shaft via a spline connection as suggested by Mogi to couple both shafts and transmit torque using male and female spline connection (Mogi, P [0070]).
    PNG
    media_image3.png
    601
    668
    media_image3.png
    Greyscale

Re-claim 18, Dellal discloses the method of claim 15 above. 
Dellal fails to explicitly teach wherein the rotor shaft comprises a first spline connector adjacent the first end of the rotor shaft and wherein the gear shaft comprises a second spline connector near the fourth shoulder of the gear shaft, and wherein positioning the first end of the rotor shaft into the fourth end of the gear shaft includes interfacing the first spline connector with the second spline connector and forming a spline connection.  
However, Mogi teaches wherein the rotor shaft (annotated fig.1 below) comprises a first spline (annotated fig.1 below)connector adjacent the first end of the rotor shaft (annotated Fig.1 below, end is region) and wherein the gear shaft (annotated Fig.1) comprises a second spline connector near the fourth shoulder of the the gear shaft (fig.1 below) , and wherein positioning the first end (region in Fig.1) of the rotor shaft into the fourth end of the gear shaft includes interfacing the first spline connector with the second spline connector and forming a spline connection( (10a, spline portion, P [0070], annotated fig.1 below).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor shaft and gear shaft interfaces disclosed by Della wherein the rotor shaft comprises a first spline connector adjacent the first end of the rotor shaft and wherein the gear shaft comprises a second spline connector near the fourth shoulder of the gear shaft, and wherein positioning the first end of the rotor shaft into the fourth end of the gear shaft includes interfacing the first spline connector with the second spline connector and forming a spline connection as suggested by Mogi to couple both shafts and transmit torque using male and female spline connection (Mogi, P [0070]).
Re-claim 19, Dellal discloses the method of claim 15 above. 
Dellal discloses disposing a spring on an opposite side (annotated Fig.1b) of the first bearing from the first shoulder (annotated Fig.1b).  
	Dellal fails to explicitly disclose the spring is a wave spring. 
	However, Mogi discloses the spring is a wave spring (82, 81).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the first bearing and spring disclosed by Dellal wherein spring is a wave spring as suggested by Mogi to provide gearing needs distribute radial forces acting on the bearings prevent vibrations and provide elastic device to propagate vibration and reduce stress on the components (Mogi, P [0053]).
Re-claim 20, Dellal discloses the method of claim 19 above. 
Dellal discloses disposing further comprising axial preloading of the first bearing (spring holding first spring in Fig.1 provides loading) using the wave spring (spring of fig.1b showing by 104 is preloaded and is tensioned).
Claim 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dellal as applied to claim 1 above and in further view of Tokunaga et al. (US PG Pub 20140364263 hereinafter “Tokunaga”). 
Re-claim 5, Dellal discloses the method of claim 1  above. 
Dellal fails to explicitly teach further includes a stack of laminated discs comprising a first rotor end, a second rotor end and an opening therethrough; and a balancing ring; wherein the rotor shaft extends through the opening and is connected to the stack of laminated discs; wherein a first portion of the rotor shaft extends outward from the first rotor end beyond the stack of laminated discs; wherein a second portion of the rotor shaft extends outward from the second rotor end beyond the stack of laminated discs;  the method further comprising : positioning the the first portion of the rotor shaft through the balancing ring; 
However, Tokunaga teaches further includes  a stack of laminated discs (21) comprising a first rotor end (annotated Fig.1), a second rotor end (annotated Fig.1) and an opening therethrough (opening for shaft); and a balancing ring (30a,30b); wherein the rotor shaft (10) extends through the opening (10 goes through 20, the rotor) and is connected to the stack of laminated discs (21); wherein a first portion of the rotor shaft (annotated Fig.1) extends outward from the first rotor end (annotated Fig.1) beyond the stack of laminated discs (21); wherein a second portion of the rotor shaft extends outward from the second rotor end (annotated Fig.1, shaft passes thru both ends) beyond the stack of laminated discs (21); the method further comprising positioning the  first portion of the rotor shaft (annotated Fig.1)  through the balancing ring (30a, 30b, annotated Fig.1); 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal wherein a stack of laminated discs comprising a first rotor end, a second rotor end and an opening therethrough; and a balancing ring; wherein the rotor shaft extends through the opening and is connected to the stack of laminated discs; wherein a first portion of the rotor shaft extends outward from the first rotor end beyond the stack of laminated discs; wherein a second portion of the rotor shaft extends outward from the second rotor end beyond the stack of laminated discs;  the method further comprising : positioning the the first portion of the rotor shaft as suggested by Tokunaga to provide a balanced  shaft and rotor structure (Tokunaga, P [0028]).

    PNG
    media_image4.png
    624
    876
    media_image4.png
    Greyscale

Re-claim 6, Dellal as modified discloses the method of claim 5. 
Dellal fails to explicitly teach machining the balancing ring.  
However, Tokunaga teaches machining the balancing ring (annotated Fig.1, annotated Fig.1, balance ring provides balancing, the ring is machined, made).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal by further machining the balancing ring as suggested by Tokunaga to provide a balanced  shaft and rotor structure (Tokunaga, P [0028]).
Re-claim 7, Dellal as modified discloses the method  of claim 5 above
Dellal fails to explicitly securing the balancing ring to the first rotor end using a lock nut. 
However, Tokunaga teaches securing the balancing ring (103) to the first rotor end (see Fig.1) using a lock nut (10NR).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal as modified further securing the balancing ring to the first rotor end using a lock nut as suggested by Tokunaga to lock the component and screw them to the shaft (Tokunaga, P [0054]).
Re-claim 12, Dellal as modified discloses the method of claim 5. 
	Dellal as modified fails to explicitly teach comprising balancing the rotor by machining the  balancing ring. 
	Dellal as modified fails to explicitly teach comprising balancing the rotor r (annotated Fig.1, balance ring provides balancing).by machining the balancing ring (annotated Fig.1) is machined to balance the roto
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal by balancing the rotor by machining the  balancing ring as suggested by Tokunaga to provide a balanced  shaft and rotor structure (Tokunaga, P [0028]).
Claim 10,11  are rejected under 35 U.S.C. 103 as being unpatentable over Dellal and Tokunaga as applied to claim 5 above and in further view of Savant et al. (US PG Pub 20090102298 hereinafter “Savant”). 
Re-claim 10, Dellal as modified discloses the electric drive unit of claim 7 above. 
Dellal further discloses wherein the first portion of the rotor shaft defines a threaded region, and wherein the lock nut is secured to the rotor shaft via the threaded region.  
However, Tokunaga teaches the first portion of the rotor shaft (annotated Fig.1, location where the nut is screwed) defines a threaded region (nut 10NR is screwed into shaft, threaded, P {0054]), and wherein the lock nut (10NR) is secured to the rotor shaft (10NR) via the threaded region (region where 10NR Is screwed, which has threaded region to hold onto shaft).  
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal as modified wherein the first portion of the rotor shaft defines a threaded region, and wherein the lock nut is secured to the rotor shaft via the threaded region as suggested by Tokunaga to lock the component and screw them to the shaft (Tokunaga, P [0054]).

Re-claim 11, Dellal as modified discloses method of claim 5 above. 
Dellal as modified fails to explicitly teach connecting the rotor shaft to the stack of laminated discs with an interference fit.  
	However, Savant teaches the method wherein connecting the rotor shaft (56) to the stack of laminated discs (16) with an interference fit (P [0024]. L.4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal connecting the rotor shaft to the stack of laminated discs with an interference fit as suggested by Savant to fasten the rotor and shaft with any process to fit the structure (Savant, P [0024]).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dellal and Tokunaga and Savant as applied to claim 9  above and in further view of Goldstein et al. (US PG Pub 20180278126 hereinafter “Goldstein”). 
Re-claim 9, Dellal as modified discloses the electric drive unit of claim 7 above. 
Dellal fails to explicitly disclose the second portion of the rotor shaft comprises a plurality of channels in an outer edge thereof, the method comprising attaching the lock nut to the rotor shaft using the plurality of channels. 
However, Goldstein teaches the second portion of the rotor shaft (84) comprises a plurality of channels (threads on locknut, see P[0037]) in an outer edge thereof, the method comprising attaching the lock nut to the rotor shaft using the plurality of channels  (threads in locknut engage with the shaft, see P[0037]).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive unit disclosed by Dellal wherein the second portion of the rotor shaft comprises a plurality of channels in an outer edge thereof, the method comprising attaching the lock nut to the rotor shaft using the plurality of channels as suggested by Goldstein improve thermal management and cooling and provide attachment for locknut to shaft surface (Goldstein, P [0003, and P0037]).

    PNG
    media_image5.png
    586
    781
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 8 recites in combination with claims [1, 5 and 7] “1. A method of assembling an electric drive unit having a first bearing, a second bearing and a third bearing, comprising: providing a rotor shaft having a first end and a second end, and comprising a first region from the first end to a first shoulder and a second region from the second end to a second shoulder; providing a gear shaft having a third end and a fourth end, and comprising a third region from the third end to a third shoulder and a fourth region from the fourth end to a fourth shoulder; positioning the second region of the rotor shaft into the first bearing such that the first bearing is adjacent the second shoulder; positioning the third region of the gear shaft into the second bearing such that the second bearing is adjacent the third shoulder; positioning the fourth region of the gear shaft into the third bearing such that the third bearing is adjacent the fourth shoulder; positioning the first region of the rotor shaft into the fourth end of the gear shaft such that the fourth end of the gear shaft is adjacent the first shoulder; and wherein the third bearing supports the rotor shaft and the gear shaft. 5. The method of claim 1, wherein the electric drive unit further includes a stack of laminated discs comprising a first rotor end, a second rotor end and an opening therethrough, and a balancing ring, wherein the rotor shaft extends through the opening and is connected to the stack of laminated discs, wherein a first portion of the rotor shaft extends outward from the first rotor end beyond the stack of laminated discs, and wherein a second portion of the rotor shaft extends outward from the second rotor end beyond the stack of laminated discs, the method further comprising: positioning the first portion of the rotor shaft through the balancing ring. 7. The method of claim 5, further comprising securing the balancing ring to the first rotor end using a lock nut.   8. The method of claim 7, wherein the lock nut defines a plurality of channels in an outer edge of the lock nut.”  

    PNG
    media_image6.png
    581
    533
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    834
    623
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    839
    550
    media_image8.png
    Greyscale

The prior art of record, teach rotor shaft and gear shaft with shoulders and regions and bearings with end balance, but they fail to teach the combination of claims 8,7,5 and 1 where the different regions and bearings and locknut as described having the combined structure is unique with all the limitations combined.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834